This is an appeal from a judgment entered upon verdict in favor of the plaintiff below in an action charging the defendant with negligence through which the plaintiff was injured by a collision between the motor car he was driving and a motor truck of the defendant standing on a highway at five A.M., August 6th, 1932. At the time it was dark and foggy and the plaintiff drove into the rear of the truck which is said did not have its rear light lighted.
The only questions presented and urged for reversal are the alleged error of the trial court in refusing to nonsuit and direct a verdict in favor of the defendant-appellant which motions were urged upon the sole ground that the proofs established that the plaintiff was guilty of contributory negligence as a matter of law. The proofs presented facts requiring the determination of this question by the jury and there was, therefore, no error in denying these motions.
The judgment is affirmed, with costs. *Page 474
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, HETFIELD, DEAR, JJ. 13.
For reversal — None.